Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 07/06/2021 is acknowledged.
Claims 1-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2017/0049646A1 hereinafter referred to as Rigoni in view of US Patent Publication US2012/0304384A1 hereinafter referred to as Scholz. Rigoni discloses a method for positioning a patient 70 in an inclined position on a support device 10, comprising: providing a patient positioning system 10, the system comprising: an inflatable device 20 comprising a top sheet 21 of material connected to a . 
Scholz teaches a method for positioning a patient having at least one attachment system 136 coupled to the patient positioning system and configured to maintain the device on a support surface of the support device. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Rigoni to include at least one attachment system as taught by Scholz for the purpose of securing the patient positioning system to a support device. Such a modification would yield expected results. 
Re-Claim 17 
	Rigoni as modified by Scholz discloses,
further comprising returning the support device to a position substantially parallel with the floor and removing the high-friction pad from between the patient and the top sheet.
Re-Claim 18
	Rigoni as modified by Scholz discloses,
wherein removing the high-friction pad comprises: rolling the patient onto the patient’s side to expose a first section of the high-friction pad; detaching the first section from the top sheet and from a second portion of the high- friction pad; rolling the patient onto the other side, 
Re-Claim 19
	Rigoni as modified by Scholz discloses,
further comprising inflating the inflatable device to assist with transferring the patient from the support device.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2003/0159212A1 hereinafter referred to as Patrick in view of US Patent 9,375,343 hereinafter referred to as Marshall. Patrick discloses a method for positioning a patient 10 in an inclined position on a support device 12, comprising: providing a patient positioning system 14, the system comprising: an inflatable device 14 comprising a top sheet 30 of material connected to a bottom sheet 31 of material, the top sheet and the bottom sheet defining a cavity to be inflated, and an input 80 configured for receiving air to inflate the device; a high-friction pad 47 removably attached to the top sheet of material; and placing the inflatable device on the support surface such that the bottom sheet of material faces the support surface and the high-friction pad is positioned on top of the inflatable device; positioning a patient on the patient positioning system; and moving the support device and the patient into an inclined position; wherein the pad is configured to reduce slipping. However does not disclose the support device is tilted at an incline or at least one attachment system coupled to the patient positioning system and configured to maintain the device on a support surface of the support device. 
Marshall teaches a method for positioning a patient having at least one attachment system 22 coupled to the patient positioning system and configured to maintain the device on a support surface of the support device when tilted to an incline. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Patrick to include at least one attachment system 
Re-Claim 17 
	Patrick as modified by Marshall discloses,
further comprising returning the support device to a position substantially parallel with the floor and removing the high-friction pad from between the patient and the top sheet.
Re-Claim 18
	Patrick as modified by Marshall discloses,
wherein removing the high-friction pad comprises: rolling the patient onto the patient’s side to expose a first section of the high-friction pad; detaching the first section from the top sheet and from a second portion of the high- friction pad; rolling the patient onto the other side, such that the patient is positioned directly on the top sheet and the section portion of the high-friction pad is exposed; and detaching the second portion from the top sheet.
Re-Claim 19
Patrick as modified by Marshall discloses
further comprising inflating the inflatable device to assist with transferring the patient from the support device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673